Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chun Rao, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen. On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Rao fails in his informal brief to challenge several key findings in the Board’s order that are ultimately dispositive of his claims, we conclude that' Rao has forfeited appellate review of these findings and deny the petition for review. See In re Chun Rao (BIA Feb. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.